United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2530
                                    ___________

Ivonnia Davis,                          *
                                        *
             Appellant,                 *
                                        *
       v.                               *
                                        * Appeal from the United States
State of Missouri; Missouri Division of * District Court for the
Family Services; Missouri Family        * Eastern District of Missouri.
Court/Juvenile Division; Missouri       *
Department of Education,                *          [UNPUBLISHED]
                                        *
             Appellees.                 *
                                   ___________

                           Submitted: September 30, 1999

                                Filed: October 20, 1999
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Ivonnia Davis appeals from the district court’s1 28 U.S.C. § 1915(e)(2)(B)
dismissal of her 42 U.S.C. §§ 1983 and 1985(3) complaint. Having carefully reviewed
the record and Ms. Davis’s brief, we conclude the district court correctly dismissed the


      1
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
complaint because the State of Missouri and its agencies are not “persons” under
sections 1983 and 1985(3). Accordingly, the judgment is affirmed. See 8th Cir. R.
47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-